Exhibit 10.23

 

EXECUTION VERSION

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2008-A1 Notes,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES 2008-A1 SUPPLEMENT

 

Dated as of March 28, 2008

 

to

 

INDENTURE

 

amended and restated as of December 13, 2007

 

--------------------------------------------------------------------------------

 

SERIES 2008-A1 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II

 

 

 

CREATION OF THE SERIES 2008-A1 NOTES

 

 

 

Section 2.01.

Designation

5

Section 2.02.

Authentication and Delivery

6

Section 2.03.

Interest Payments on the Series 2008-A1 Notes

7

Section 2.04.

Principal Payments on the Series 2008-A1 Notes

8

Section 2.05.

Prepayment of Principal on the Series 2008-A1 Notes

8

Section 2.06.

Manner of Payment

9

Section 2.07.

Restrictions on Transfer

9

Section 2.08.

Final Maturity Date

9

 

 

 

ARTICLE III

 

 

 

NOTE PROCEEDS; SERIES 2008-A1 ACCOUNT,

APPLICATION OF AMOUNTS THEREIN

 

 

 

Section 3.01.

Application of Note Proceeds

9

Section 3.02.

Series 2008-A1 Series Account

10

Section 3.03.

Distributions from Series 2008-A1 Series Account

10

 

 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-A1 HOLDERS

 

 

 

Section 4.01.

Conditions Precedent to Obligations of Series 2008-A1 Holders to Purchase
Series 2008-A1 Notes

12

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01.

Indenture Representations and Warranties

12

 

 

 

ARTICLE VI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 6.01.

Ratification of Indenture

13

Section 6.02.

Counterparts

13

Section 6.03.

Governing Law; Jurisdiction

13

 

i

--------------------------------------------------------------------------------


 

Section 6.04.

Notices to Rating Agencies

13

Section 6.05.

Statutory References

14

Section 6.06.

Amendments and Modifications

14

Section 6.07.

Waiver of Jury Trial

14

Section 6.08.

Appointment of Representative

14

Section 6.09.

Tax Matters

14

 

 

 

EXHIBIT

 

 

 

EXHIBIT A

Form of Series 2008-A1 Note

 

 

 

 

SCHEDULES

 

 

 

SCHEDULE 1

Minimum Targeted Principal Balance and Scheduled Targeted Principal Balance by
Payment Date

 

 

 

 

SCHEDULE 2

2008 Engines

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2008-A1 SUPPLEMENT, dated as of March 28, 2008 (as amended, modified
or supplemented from time to time, this “Supplement” or the “Series 2008-A1
Supplement”), issued pursuant to, and incorporating the terms of, the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007 (as
previously supplemented and as further amended, modified or supplemented from
time to time, the “Indenture”), is entered into between WILLIS ENGINE
SECURITIZATION TRUST, a Delaware statutory trust (“WEST”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, as Indenture Trustee
(the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, the Controlling Trustees of WEST have authorized the issuance of a
Series of Additional Notes, to be issued as Series A Term Notes, the proceeds of
which are to be used in part to refinance the Series 2005-A2 Warehouse Notes and
in part to fund the acquisition of the Additional Engines described in Schedule
2 hereto (the “2008 Engines”, as designated in such Schedule 2); and

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
such Additional Notes to be issued pursuant to this Supplement and designated as
“Series 2008-A1 Floating Rate Secured Notes”.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01.          Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture. Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in
Section 2.05(b) hereof.

 

“Additional Interest” means, for the Series 2008-A1 Notes, interest at the
Series 2008-A1 Stated Rate on the aggregate amount of any unpaid interest on the
Series 2008-A1 Notes (including any unpaid portion of the Stated Interest Amount
and any Additional Interest Amount).

 

“Additional Interest Amount” means, for any Payment Date for the Series 2008-A1
Notes, an amount equal to the Additional Interest for the Series 2008-A1 Notes
on the aggregate amount of unpaid interest (including any unpaid portion of any
Stated Interest Amount and any Additional Interest Amount for the Series 2008-A1
Notes and the other amounts described in Section 2.03(b) hereof) that was due
and payable (but not paid) on, or with respect to, the Series 2008-A1 Notes on
any prior Payment Date. The amount described in the preceding

 

--------------------------------------------------------------------------------


 

sentence constitutes the Additional Interest Amount for the Series 2008-A1 Notes
for purposes of Sections 3.13 and 3.14 of the Indenture.

 

“Calyon” means Calyon Securities (USA) Inc.

 

“Closing Date” means March 28, 2008.

 

“Delivery Period” means, with respect to the 2008 Engines being acquired with
the proceeds of the Series 2008-A1 Notes, the period beginning on the Closing
Date and ending on the date that is ninety (90) days from the Closing Date or,
if earlier, the date on which an Early Amortization Event or an Event of Default
occurs.

 

“Holder Indemnified Amounts” means indemnification payments as provided for in
Article 7 of the Series 2008-A1 Note Purchase Agreement.

 

“Interest Amount” means, for any Payment Date for the Series 2008-A1 Holders, an
amount equal to the sum of the Stated Interest Amount and the Additional
Interest Amount due and payable on the Series 2008-A1 Notes on such Payment
Date.

 

“Issuance Expenses” means (a) the structuring and underwriting fees payable to
Calyon in respect of the issuance of the Series 2008-A1 Notes, and (b) the
portion of the expenses of Calyon that are allocable to the Series 2008-A1
Notes, as agreed by WEST and such parties.

 

“Majority of Holders” means, with respect to the Series 2008-A1 Notes as of any
date of determination, Series 2008-A1 Holders that, individually or in the
aggregate, own Series 2008-A1 Notes representing more than fifty percent (50%)
of the then aggregate Outstanding Principal Balance of the Series 2008-A1 Notes.

 

“Minimum Targeted Principal Balance” means, for the Series 2008-A1 Notes for
each Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the column entitled “Minimum Targeted Principal Balance”, as
adjusted from time to time pursuant to Section 2.04(b) or
Section 2.05(c) hereof.

 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all or a portion
of the Outstanding Principal Balance of the Series 2008-A1 Notes in accordance
with the terms of this Supplement.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(a) hereof.

 

“Private Placement Memorandum” means the Private Placement Memorandum, dated
March 24, 2008, prepared by WEST in connection with the offering of the
Series 2008-A1 Notes.

 

2

--------------------------------------------------------------------------------


 

“Rating Agencies” means Fitch and Moody’s.

 

“Redemption Premium” shall mean, for any Optional Redemption, the applicable
Redemption Premium calculated as a percentage of the Outstanding Principal
Balance of the Series 2008-A1 Notes being redeemed in such Optional Redemption
depending on the date of the Optional Redemption, as set forth below.  No
Redemption Premium shall be payable in any Acquisition Balance Redemption:

 

Redemption Date

 

Redemption Premium
Percentage

 

After the Initial Closing Date and on or before the first anniversary of the
Closing Date

 

2

%

After the first anniversary of the Closing Date and on or before the second
anniversary of the Closing Date

 

1

%

After the second anniversary of the Closing Date

 

0

%

 

“Redemption Price” shall mean, in any Optional Redemption, the Outstanding
Principal Balance of the Series 2008-A1 Notes in an Optional Redemption in
whole, and the portion of the Outstanding Principal Balance being redeemed in an
Optional Redemption in part, in each case together with the Redemption Premium,
if any, as of the applicable Redemption Date specified in the definition of
“Redemption Premium.”

 

“Refinancing Expenses” means all out-of-pocket costs and expenses incurred in
connection with an offering and issuance of the Series 2008-A1 Notes.

 

“Scheduled Targeted Principal Balance” means for the Series 2008-A1 Notes for
each Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the column entitled “Scheduled Targeted Principal Balance”, as
adjusted from time to time pursuant to Section 2.04(b) or
Section 2.05(c) hereof.

 

“Series 2008-A1 144A Book Entry Note” means a Series 2008-A1 Note represented by
a single permanent global note in fully registered form, without coupons, the
form of which shall be substantially in the form attached as Exhibit A hereto,
with the legends required by Section 2.02 of the Indenture for a 144A Book-Entry
Note (as defined in the Indenture) inscribed thereon.

 

3

--------------------------------------------------------------------------------


 

“Series 2008-A1 Definitive Notes” means Series 2008-A1 Notes in the form
attached as Exhibit A hereto, with the applicable legend for Definitive Notes
required by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series 2008-A1 Expected Final Payment Date” means March 15, 2021.

 

“Series 2008-A1 Final Maturity Date” means December 15, 2032.

 

“Series 2008-A1 Holders” means, on the Closing Date, the Persons named as
Series 2008-A1 Holders in the Series 2008-A1 Note Purchase Agreement and, at any
time of determination thereafter, any Person in whose name a Series 2008-A1 Note
is registered in the Register.

 

“Series 2008-A1 Note Purchase Agreement” means the Series 2008-A1 Note Purchase
and Loan Agreement, dated as of March 25, 2008, among WEST, the Administrative
Agent and the Series 2008-A1 Holders, as amended, modified or supplemented from
time to time in accordance with its terms.

 

“Series 2008-A1 Notes” means the Series of Notes designated as the
“Series 2008-A1 Floating Rate Secured Notes” to be issued on the Closing Date
and having the terms and conditions specified in this Supplement, substantially
in the form of Exhibit A hereto, and including any and all replacements,
extensions, substitutions or renewals of such Notes.

 

“Series 2008-A1 Regulation S Temporary Book Entry Notes” means Series 2008-A1
Notes in the form attached as Exhibit A hereto, with the applicable legend for
Regulation S Temporary Book Entry Notes required by Section 2.02 of the
Indenture inscribed on the face thereof.

 

“Series 2008-A1 Series Account” means the Series Account of that name
established in accordance with Section 3.02 hereof and Sections 3.01 and 3.09 of
the Indenture.

 

“Series 2008-A1 Stated Rate” means, for each Interest Accrual Period, One-Month
LIBOR plus 1.50% per annum.

 

“Series 2008-A1 Transaction Documents” means any and all of this Supplement, the
Series 2008-A1 Notes, and the other Related Documents, as any of the foregoing
may from time to time be amended, modified, supplemented or renewed.

 

 “Series 2008-A1 Unrestricted Book-Entry Notes” means Series 2008-A1 Notes in
the form of Exhibit A hereto, with the applicable legend required by
Section 2.02 of the Indenture for Unrestricted Book-Entry Notes inscribed on the
face thereof.

 

“Series 2008-B1 Holders” means, on the Closing Date, the Persons named as
Series 2008-B1 Holders in the Series 2008-B1 Note Purchase Agreement and, at any
time of determination thereafter, any Person in whose name a Series 2008-B1 Note
is registered in the Register.

 

4

--------------------------------------------------------------------------------


 

“Series 2008-B1 Notes” means the notes issued pursuant to the Series 2008-B1
Note Purchase Agreement and the Series 2008-B1 Supplement.

 

“Series 2008-B1 Note Purchase Agreement” means the Series 2008-B1 Note Purchase
and Loan Agreement, dated as of March 25, 2008, among WEST, the Administrative
Agent and the Series 2008-B1 Holders, as amended, modified or supplemented from
time to time in accordance with its terms.

 

“Series 2008-B1 Supplement” means the Series 2008-B1 Supplement to the
Indenture, dated as of March 28, 2008, between WEST and the Indenture Trustee,
as amended, modified or supplemented from time to time in accordance with its
terms.

 

“Specified Period” means one month.

 

“Stated Interest Amount” means, for any Payment Date for the Series 2008-A1
Notes, an amount equal to the sum for each day during the related Interest
Accrual Period of accrued and unpaid interest at the Series 2008-A1 Stated Rate
on the Outstanding Principal Balance of the Series 2008-A1 Notes on such date.
The amount described in the preceding sentence constitutes the Stated Interest
Amount for the Series 2008-A1 Notes for purposes of Sections 3.13 and 3.14 of
the Indenture.

 

“Supplemental Principal Payment Amount” means, for the Series 2008-A1 Notes on
any Payment Date, the amount (if any) of a Series A Supplemental Principal
Payment Amount allocated and paid to the Series 2008-A1 Notes on such Payment
Date in accordance with the provisions of Sections 3.14 and 3.15(b) of the
Indenture and Sections 2.04(a) and 3.03 hereof.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

(b)           The conventions of construction and usage set forth in
Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

ARTICLE II

 

CREATION OF THE SERIES 2008-A1 NOTES

 

Section 2.01.          Designation.

 

(a)           There is hereby created a Series of Series A Term Notes to be
issued pursuant to the Indenture and this Supplement and to be known as the
“Series 2008-A1 Floating Rate Secured Notes”, referred to herein as the
“Series 2008-A1 Notes”.  The Series 2008-A1 Notes will be issued in the initial
principal balance of $212,384,958.00 and will not have priority over any other
Series of Series A Notes except to the extent set forth in the Supplement for
such other Series and the Indenture. The Series Issuance Date of the
Series 2008-A1 Notes is March 28, 2008.  The Series 2008-A1 Notes are classified
as “Term Notes”, “Series A Notes”,  “Series A Term Notes”, and “Floating Rate
Notes”, as each such term is used in the Indenture. The Series 2008-A1 Notes
will be rated on the Closing Date by each of Moody’s and Fitch.

 

5

--------------------------------------------------------------------------------


 

(b)           The first Payment Date with respect to the Series 2008-A1 Notes
shall be on April 15, 2008.

 

(c)           Payments of principal on the Series 2008-A1 Notes shall be made
from funds on deposit in the Series 2008-A1 Series Account or otherwise at the
times and in the amounts set forth in Article III of the Indenture and Sections
2.04, 2.05 and 3.03 of this Supplement.

 

(d)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02.          Authentication and Delivery.

 

(a)           On the Series Issuance Date, WEST shall sign, and shall direct the
Indenture Trustee in writing pursuant to Section 2.01(c) of the Indenture to
duly authenticate and deliver, and the Indenture Trustee, upon receiving such
direction, subject to compliance with the conditions precedent set forth in
Section 4.01 hereof, (i) shall authenticate the Series 2008-A1 Notes in
accordance with such written direction and (ii) shall deliver such
Series 2008-A1 Notes to the Series 2008-A1 Holders, in accordance with such
written direction.

 

(b)           The Series 2008-A1 Notes are not being registered with the SEC and
may not be sold, transferred or otherwise disposed of except in compliance with
the provisions of the Indenture and except as follows:

 

(i)            to Persons that the transferring Person reasonably believes are
Qualified Institutional Buyers, in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A;

 

(ii)           in offshore transactions in reliance on Regulation S;

 

(iii)          to Institutional Accredited Investors that deliver an Investment
Letter to the Indenture Trustee;

 

(c)           In accordance with Section 2.01(e) of the Indenture, the
Series 2008-A1 Notes resold in reliance on Rule 144A shall be represented by one
Series 2008-A1 144A Book-Entry Note. Any Series 2008-A1 Notes sold in reliance
on Regulation S shall initially be represented by one Series 2008-A1 Regulation
S Temporary Book-Entry Note and shall be exchangeable for interests in the
related Unrestricted Book-Entry Note. Any Series 2008-A1 Notes sold to
Institutional Accredited Investors shall be represented by one or more
Series 2008-A1 Definitive Notes.

 

(d)           The Series 2008-A1 Notes shall be executed by manual or facsimile
signature on behalf of WEST and authenticated by a Responsible Officer of the
Indenture Trustee and shall be substantially in the form of Exhibit A hereto, as
applicable, with the appropriate legend required by Section 2.02 of the
Indenture inscribed on the face thereof.

 

6

--------------------------------------------------------------------------------


 

(e)           The Series 2008-A1 Notes shall be issued in minimum denominations
of $100,000 and in integral multiples of $1,000 in excess thereof.

 

Section 2.03.          Interest Payments on the Series 2008-A1 Notes.

 

(a)           Interest on Series 2008-A1 Notes.  Interest on each Series 2008-A1
Note shall (i) accrue during each Interest Accrual Period at the Series 2008-A1
Stated Rate, (ii) be calculated on the basis of actual days elapsed over a year
of 360 days, (iii) be due and payable in arrears on each Payment Date, and
(iv) be calculated based on the Outstanding Principal Balance of such
Series 2008-A1 Note during such Interest Accrual Period. All amounts of the
Stated Interest Amount for Series 2008-A1 Notes shall be due and payable on the
earlier to occur of (i) the date on which the Series 2008-A1 Notes have been
accelerated in accordance with the provisions of Section 4.02 of the Indenture
and (ii) the Series 2008-A1 Final Maturity Date.  The Administrative Agent shall
include in the Monthly Report delivered to the Series 2008-A1 Holders the
Series 2008-A1 Stated Rate for the Interest Accrual Period beginning in the
month after the month covered by such Monthly Report.

 

(b)           Additional Interest.  If WEST shall fail to pay the Stated
Interest Amount on any Series 2008-A1 Note when due, or any other amount
becoming due under this Supplement (other than payments of principal on the
Series 2008-A1 Notes), WEST shall, from time to time, pay Additional Interest on
such unpaid amounts, to the extent permitted by Applicable Law, to, but not
including, the date of actual payment (after as well as before judgment), for
the period during which such interest or other amount shall be unpaid from the
due date of such payment to the date of actual payment thereof. Any such
interest shall be payable at the times and subject to the priorities set forth
in Section 3.03 of this Supplement and Section 3.14 of the Indenture.  All
amounts of Additional Interest shall be due and payable on the earlier to occur
of (i) the date on which the Series 2008-A1 Notes have been accelerated in
accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2008-A1 Final Maturity Date.

 

(c)           Maximum Interest Rate.  In no event shall the interest charged
with respect to a Series 2008-A1 Note exceed the maximum amount permitted by
Applicable Law.  If at any time the Interest Amount charged with respect to the
Series 2008-A1 Notes exceeds the maximum rate permitted by Applicable Law, the
rate of interest to accrue pursuant to this Supplement and such Series 2008-A1
Note shall be limited to the maximum rate permitted by Applicable Law, but any
subsequent reductions in the One-Month LIBOR shall not reduce the interest to
accrue on such Series 2008-A1 Note below the maximum amount permitted by
Applicable Law until the total amount of interest accrued on such Series 2008-A1
Note equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest rate had at all times been in effect.  If the total
amount of interest paid or accrued on the Series 2008-A1 Note under the
foregoing provisions is less than the total amount of interest that would have
accrued if the interest rate had at all times been in effect, WEST agrees to pay
to the Series 2008-A1 Holders an amount equal to the difference between (a) the
lesser of (i) the amount of interest that would have accrued if the maximum rate
permitted by Applicable Law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
equal to the Interest Amount, and (b) the amount of interest accrued in
accordance with the other provisions of this Supplement.

 

7

--------------------------------------------------------------------------------


 

Section 2.04.          Principal Payments on the Series 2008-A1 Notes.

 

(a)           The Minimum Principal Payment Amount and the Scheduled Principal
Payment Amount calculated for the Series 2008-A1 Notes for each Payment Date
shall be payable to the Holders of the Series 2008-A1 Notes on each Payment Date
from amounts deposited in the Series 2008-A1 Series Account on such Payment Date
as provided in Section 3.14 of the Indenture and Section 3.03 of this
Supplement.  In addition, any portion of the Supplemental Principal Payment
Amount for any Payment Date allocated to the Series 2008-A1 Notes pursuant to
Section 3.15(b) of the Indenture shall be payable to the Holders of the
Series 2008-A1 Notes on such Payment Date from amounts deposited in the
Series 2008-A1 Series Account as provided in Section 3.14 of the Indenture and
Section 3.03 of this Supplement.  So long as an Early Amortization Event or an
Event of Default is then continuing, then, in addition to the foregoing, the
Outstanding Principal Balance of the Series 2008-A1 Notes shall be payable on
each Payment Date to the extent that amounts are available for such purpose in
accordance with the provisions of Section 3.14 of the Indenture and Section 3.03
of this Supplement. The unpaid principal amount of the Series 2008-A1 Notes
together with all unpaid interest (including all Additional Interest), fees,
expenses, costs and other amounts payable by WEST pursuant to the terms of the
Indenture and this Supplement shall be due and payable in full on the
Series 2008-A1 Final Maturity Date.

 

(b)           The Minimum Targeted Principal Balances and the Scheduled Targeted
Principal Balances for the Series 2008-A1 Notes shall be adjusted at the times
and in the manner indicated in Section 3.19 of the Indenture.

 

Section 2.05.          Prepayment of Principal on the Series 2008-A1 Notes.

 

(a)           WEST will have the option to prepay, in an Optional Redemption on
any Payment Date (each such Payment Date, an “Optional Redemption Date”) all, or
any portion, of the Outstanding Principal Balance of the Series 2008-A1 Notes on
such Payment Date, in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000), in the case of any prepayment in part, for the applicable Redemption
Price as of such Optional Redemption Date, provided that, as a condition to any
such prepayment in part, the Outstanding Principal Balance of the Series 2008-B1
Notes shall be prepaid by a proportionate amount to the Series 2008-B1 Holders,
such prepayment to be made as provided in the Series 2008-B1 Supplement.  WEST
may not make such prepayment from funds in the Collections Account, except to
the extent that funds in any such Account would otherwise be payable to WEST in
accordance with the terms of this Supplement and the Indenture, and may make any
such prepayment in part from funds in the Series 2008-A1 Series Account,
provided that funds in such Account may be used to fund a prepayment in whole
but not in part. Any Optional Redemption in connection with a Refinancing funded
with the proceeds of Additional Notes must be in whole, and any other Optional
Redemption financed with funds other than funds in the Collections Account or
the proceeds of Additional Notes may be in whole or in part.

 

(b)           If there is any Balance in the Engine Acquisition Account at the
end of the Delivery Period beginning on the Closing Date, the portion thereof
allocated to the Series 2008-A1 Notes in accordance with Section 3.03(b) of the
Indenture shall be applied to the prepayment of the Series 2008-A1 Notes as
provided in Section 3.16(b) of the Indenture on the next

 

8

--------------------------------------------------------------------------------


 

succeeding Payment Date (the “Acquisition Redemption Date”) after the end of
such Delivery Period.

 

(c)           The Minimum Targeted Principal Balances and the Scheduled Targeted
Principal Balances on any Optional Redemption Date for an Optional Redemption in
part or on the Acquisition Redemption Date, as applicable, and on each
succeeding Payment Date shall be adjusted as provided in Section 3.19(b) of the
Indenture.

 

Section 2.06.          Manner of Payment.  All payments of principal and
interest on the Series 2008-A1 Notes payable on each Payment Date shall be paid
to the Series 2008-A1 Holders reflected in the Register as of the related Record
Date by wire transfer of immediately available funds for receipt prior to
1:00 p.m. (New York City time) on such Payment Date. Any payments received by
the Series 2008-A1 Holders after 1:00 p.m. (New York City time) on any day shall
be considered to have been received on the next succeeding Business Day.

 

Section 2.07.          Restrictions on Transfer.  On the Closing Date, WEST
shall sell, pursuant to the Series 2008-A1 Note Purchase Agreement, the
Series 2008-A1 Notes to the Persons named as Series 2008-A1 Holders in the
Series 2008-A1 Note Purchase Agreement and deliver such Series 2008-A1 Notes in
accordance herewith and therewith. Thereafter, no Series 2008-A1 Note may be
sold, transferred or otherwise disposed of except in compliance with the
provisions of the Indenture, this Supplement and the Series 2008-A1 Note
Purchase Agreement. Except as provided in the Indenture, the Indenture Trustee
shall have no obligations or duties with respect to determining whether any
transfers of the Series 2008-A1 Notes are made in accordance with the Securities
Act or any other law; provided that with respect to Series 2008-A1 Definitive
Notes, the Indenture Trustee shall enforce such transfer restrictions in
accordance with the terms set forth in this Supplement.

 

Section 2.08.          Final Maturity Date.  The unpaid principal amount of the
Series 2008-A1 Notes together with all unpaid interest (including all Additional
Interest), fees, expenses, costs and other amounts payable by WEST pursuant to
the terms of the Indenture, this Supplement and the other Series 2008-A1
Transaction Documents shall be due and payable in full on the earlier to occur
of (i) the date on which the Series 2008-A1 Notes have been accelerated in
accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2008-A1 Final Maturity Date.

 

ARTICLE III

 

NOTE PROCEEDS; SERIES 2008-A1 ACCOUNT,
APPLICATION OF AMOUNTS THEREIN

 

Section 3.01.          Application of Note Proceeds.  The Administrative Agent
shall, on the Closing Date, upon the Operating Bank’s receipt of the Net
Proceeds of the Series 2008-A1 Notes and the Series 2008-B1 Notes, make, or
direct the Operating Bank in writing to make, the following transfers, payments
and deposits as set forth below:

 

9

--------------------------------------------------------------------------------


 


(I)            PAY TO SUCH PERSONS AS SHALL BE SPECIFIED BY THE ADMINISTRATIVE
AGENT SUCH ISSUANCE EXPENSES AND REFINANCING EXPENSES AS SHALL BE DUE AND
PAYABLE IN CONNECTION WITH THE ISSUANCE AND SALE OF THE SERIES 2008-A1 NOTES AND
THE SERIES 2008-B1 NOTES;

 


(II)           DEPOSIT IN THE JUNIOR RESTRICTED CASH ACCOUNT, OUT OF THE NET
PROCEEDS OF THE SERIES 2008-B1 NOTES, THE AMOUNTS SPECIFIED IN SECTION 3.05 OF
THE INDENTURE, AS DETERMINED FOR SUCH CLOSING DATE;

 


(III)          TRANSFER FUNDS TO WILLIS, IN THE AMOUNT SPECIFIED AS THE
ALLOCATED AMOUNTS FOR THE 2008 ENGINES IN THE ASSET TRANSFER AGREEMENT (AS
DEFINED IN THE PRIVATE PLACEMENT MEMORANDUM), OUT OF THE NET PROCEEDS OF THE
SERIES 2008-A1 NOTES AND THE SERIES 2008-B1 NOTES, PROVIDED, THAT SUCH DIRECTION
SHALL BE ACCOMPANIED BY A WRITTEN NOTICE OF THE ADMINISTRATIVE AGENT THAT ALL OF
THE CONDITIONS FOR THE RELEASE OF FUNDS UNDER THE INDENTURE AND FOR PAYMENT OF
THE PURCHASE PRICE FOR SUCH 2008 ENGINES SPECIFIED IN THE ASSET TRANSFER
AGREEMENT HAVE BEEN SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS THEREOF;

 


(IV)          DEPOSIT OUT OF THE NET PROCEEDS OF THE SERIES 2008-A1 NOTES AND
THE SERIES 2008-B1 NOTES THE ALLOCATED AMOUNTS FOR THE 2008 ENGINES NOT
DELIVERED TO WEST FUNDING ON THE CLOSING DATE, AS SPECIFIED IN WRITING BY THE
ADMINISTRATIVE AGENT, TO THE ENGINE ACQUISITION ACCOUNT; AND

 


(V)           DEPOSIT IN THE REDEMPTION/DEFEASANCE ACCOUNT, OUT OF THE NET
PROCEEDS OF THE SERIES 2008-A1 NOTES, AN AMOUNT TO BE USED TO REPAY THE
SERIES 2005-A2 WAREHOUSE NOTES.

 

Section 3.02.          Series 2008-A1 Series Account.  The Indenture Trustee
shall establish on or before the Closing Date pursuant to Sections 3.01 and 3.09
of the Indenture and shall maintain, so long as any Series 2008-A1 Note is
Outstanding, an Eligible Account which shall be designated as the
“Series 2008-A1 Series Account”, which account shall be held in the name of the
Indenture Trustee for the benefit of the Series 2008-A1 Holders. All deposits of
funds by, or for the benefit of, the Series 2008-A1 Holders from the Collections
Account and otherwise shall be accumulated in, and withdrawn from, the
Series 2008-A1 Series Account in accordance with the provisions of the Indenture
and this Supplement.

 

Section 3.03.          Distributions from Series 2008-A1 Series Account.  On
each Payment Date, the Indenture Trustee shall distribute funds then on deposit
in the Series 2008-A1 Series Account in accordance with the provisions of either
subsection (a), (b) or (c) of this Section 3.03, in each case in accordance with
the Payment Date Schedule and only to the extent that the Prior Ranking Amounts
have been paid in full.

 

(a)           If neither an Early Amortization Event nor an Event of Default
shall have occurred and be continuing with respect to any Series of Notes:

 

i.                  To each Holder of a Series 2008-A1 Note on the related
Record Date, an amount equal to its pro rata portion of the Stated Interest
Amount for each such Payment Date;

 

10

--------------------------------------------------------------------------------


 

ii.               To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Minimum Principal Payment
Amount then due and payable to the Holders of the Series 2008-A1 Notes on such
Payment Date;

 

iii.            To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series 2008-A1 Notes on such
Payment Date;

 

iv.           To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series A Supplemental
Principal Payment Amount (if any) then due and payable to the Holders of the
Series 2008-A1 Notes on such Payment Date;

 

v.              To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-A1 Holders;

 

vi.           To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-A1 Holders; and

 

vii.        After payment in full of the foregoing amounts pursuant to this
Section 3.03(a) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-A1 Series Account.

 

(b)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, so long as the Indenture Trustee shall not have
received a Collateral Liquidation Notice:

 

i.                  To each Holder of a Series 2008-A1 Note on the related
Record Date, an amount equal to its pro rata portion of the Stated Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Minimum Principal Payment
Amount then due and payable to the Holders of the Series 2008-A1 Notes on such
Payment Date;

 

iii.            To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series 2008-A1 Notes on such
Payment Date;

 

iv.           To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the then unpaid principal
balances of

 

11

--------------------------------------------------------------------------------


 

the Series 2008-A1 Notes then Outstanding until the Outstanding Principal
Balance of the Series 2008-A1 Notes has been reduced to zero;

 

v.              To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-A1 Holders;

 

vi.           To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-A1 Holders; and

 

vii.        After payment in full of the foregoing amounts pursuant to this
Section 3.03(b) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-A1 Series Account.

 

(c)           If an Event of Default shall have occurred and be continuing, and
the Indenture Trustee shall have received a Collateral Liquidation Notice:

 

i.                  To each Holder of a Series 2008-A1 Note on the related
Record Date, an amount equal to its pro rata portion of the Stated Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the then unpaid principal
balances of the Series 2008-A1 Notes then Outstanding until the Outstanding
Principal Balance of the Series 2008-A1 Notes has been reduced to zero;

 

iii.            To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-A1 Holders;

 

iv.           To each Holder of a Series 2008-A1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-A1 Holders; and

 

v.              After payment in full of the foregoing amounts pursuant to this
Section 3.03(c) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-A1 Series Account.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-A1 HOLDERS

 

Section 4.01.          Conditions Precedent to Obligations of Series 2008-A1
Holders to Purchase Series 2008-A1 Notes.  The Indenture Trustee shall not
authenticate the Series 2008-A1 Notes unless (a) all conditions to the issuance
of the Series 2008-A1 Notes set forth in Section 2.10(d) of the Indenture and in
Article 3 of the Series 2008-A1 Note Purchase Agreement shall have been
satisfied, and (b) WEST shall have delivered an Officer’s Certificate

 

12

--------------------------------------------------------------------------------


 

to the Indenture Trustee to the effect that all such conditions set forth in
Section 2.10(d) of the Indenture and in the Series 2008-A1 Note Purchase
Agreement shall have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.          Indenture Representations and Warranties.  To induce the
Series 2008-A1 Holders to purchase the Series 2008-A1 Notes hereunder, WEST
hereby makes to the Indenture Trustee for the benefit of the Series 2008-A1
Holders as of the Closing Date all of the representations and warranties set
forth in Section 5.01 of the Indenture.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

Section 6.01.          Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02.          Counterparts.  This Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 6.03.          Governing Law; Jurisdiction. THIS SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Each of the parties hereto agrees that the United
States federal and New York State courts located in The City of New York shall
have jurisdiction to hear and determine any suit, action or proceeding, and to
settle any disputes, which may arise out of or in connection with this
Supplement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being nominated as the forum or venue to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Supplement and agrees not to claim that any such
court is not a convenient or appropriate forum. Each of the parties hereto
consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 6.04.          Notices to Rating Agencies.  Whenever any notice or other
communication is required to be given to the Rating Agencies pursuant to the
Indenture or this Supplement, such notice or communication shall be delivered as
follows: (i) if to Moody’s, at Moody’s Investors Service, Inc., 25th Floor, 7
World Trade Center, 250 Greenwich Street, New York, New York 10007, Attention:
ABS/RMBS Monitoring Department and (ii) if to Fitch, at One State Street Plaza,
New York, New York 10004, Attention: ABS Monitoring Group — Equipment Leases.
Any rights to notices conveyed to a Rating Agency pursuant to the terms of

 

13

--------------------------------------------------------------------------------


 

this Supplement shall terminate immediately if such Rating Agency no longer has
a rating outstanding with respect to the Series 2008-A1 Notes.

 

Section 6.05.          Statutory References.  References in this Supplement and
any other Series 2008-A1 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

Section 6.06.          Amendments and Modifications.  The terms of this
Supplement may be waived, modified or amended only in a written instrument
signed by each of WEST and the Indenture Trustee and, except with respect to the
matters set forth in (and subject to the terms of) Section 9.01 and 10.02 of the
Indenture, only with the prior written consent of the Majority of Holders or,
with respect to the matters set forth in Sections 9.02(a) of the Indenture, the
prior written consent of the Holders of all Series 2008-A1 Notes then
Outstanding.

 

Section 6.07.          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES 2008-A1 TRANSACTION DOCUMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR
THEREOF.

 

Section 6.08.          Appointment of Representative. The Majority of Holders
shall be authorized to appoint a representative to act on their behalf with such
authority as shall be provided in such appointment, provided that, such
authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series 2008-A1 Holders.

 

Section 6.09.          Tax Matters.  (a)  In accordance with United States
Treasury regulations governing debt instruments issued with original issue
discount, WEST will treat the Series 2008-A1 Notes as “contingent payment debt
instruments” for United States federal income tax purposes. By purchasing
Series 2008-A1 Notes, each holder thereof will be deemed to have agreed to such
treatment and to be bound by WEST’s application of the United States Treasury
regulations governing contingent payment debt instruments, including WEST’s
determination of a “comparable yield” and a “projected payment schedule” for the
Series 2008-A1 Notes, each within the meaning of such regulations.  Such
disclosure shall be consistent with the disclosure on such matters set forth in
the Private Placement Memorandum.

 

(b)           To the extent required by law, WEST will timely file any tax
returns, reports or information statements in respect of the Series 2008-A1
Notes, including, without limitation, Form 8281, to the extent applicable.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name: Bradley S. Forsyth

 

 

Title: Controlling Trustee

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title:   Vice President

 

 

 

 

By:

/s/ Aranka R. Paul

 

 

Name: Aranaka R. Paul

 

 

Title:   Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERIES 2008-A1 SUPPLEMENT

 

FORM OF SERIES 2008-A1 NOTE

 

Except as specified in Section 2.12(f) of the Indenture, each 144A Book-Entry
Note, each Unrestricted Book-Entry Note and each Definitive Note issued in
reliance on Section 4(2) of the Securities Act (and all Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON

 

A-1

--------------------------------------------------------------------------------


 

THE TRANSFER NOTICE ATTACHED HERETO AND SUBMIT SUCH TRANSFER NOTICE TO THE
INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED
INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER MUST, PRIOR TO
SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE
TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE
FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

A-2

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES 2008-A1 FLOATING RATE SECURED NOTE

 

$[XX]

No.      

 

March, [     ], 2008

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                        ], or registered assigns, at the principal corporate
trust office of the Indenture Trustee named below, (i) the principal sum of
[                    ] Dollars ($                ), which sum shall be payable
on each Payment Date on the dates and in the amounts set forth in the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007 (as
amended, restated or otherwise modified from time to time, the “Indenture”), and
the Series 2008-A1 Supplement, dated as of March 28, 2008 (as amended, restated
or otherwise modified from time to time, the “Series 2008-A1 Supplement”), each
between WEST and Deutsche Bank Trust Company Americas, as indenture trustee (the
“Indenture Trustee”), and (ii) interest on the outstanding principal amount of
this Series 2008-A1 Floating Rate Secured Note (this “Series 2008-A1 Note”) on
the dates and in the amounts set forth in the Indenture and the Series 2008-A1
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series 2008-A1 Supplement.

 

Payment of the principal of and interest on this Series 2008-A1 Note shall be
made in lawful money of the United States of America which at the time of
payment is legal tender for payment of public and private debts. The principal
balance of, and interest on, this Series 2008-A1 Note is payable at the times
and in the amounts set forth in the Indenture and the Series 2008-A1 Supplement
by wire transfer of immediately available funds to the account designated by the
Holder of record on the related Record Date.

 

This Series 2008-A1 Note is one of the authorized notes identified in the title
hereto and issued pursuant to the Indenture and the Series 2008-A1 Supplement.

 

The Series 2008-A1 Notes shall be an obligation of WEST and shall be secured by
the Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series 2008-A1 Note is transferable as provided in the Indenture and the
Series 2008-A1 Supplement, subject to certain limitations therein contained,
only upon the books for registration and transfer kept by the Indenture Trustee,
and only upon surrender of this Series 2008-A1 Note for transfer to the
Indenture Trustee duly endorsed by, or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Indenture Trustee duly executed
by, the registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other governmental charge payable in connection with
any transfer or exchange of the Series 2008-A1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series 2008-A1 Note is registered as the absolute owner hereof
for all purposes, and neither WEST, the Indenture Trustee, nor any other such
agent shall be affected by notice to the contrary.

 

A-3

--------------------------------------------------------------------------------


 

The Series 2008-A1 Note are subject to Optional Redemption, at the times and
subject to the conditions set forth in the Indenture and the Series 2008-A1
Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series 2008-A1 Note may be declared to
be due and payable in the manner and with the effect provided in the Indenture
and the Series 2008-A1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series 2008-A1
Note and on all future holders of this Series 2008-A1 Note and of any
Series 2008-A1 Note issued in lieu hereof whether or not notation of such
consent is made upon this Series 2008-A1 Note. Supplements and amendments to the
Indenture and the Series 2008-A1 Supplement may be made only to the extent and
in circumstances permitted by the Indenture and the Series 2008-A1 Supplement.

 

The Holder of this Series 2008-A1 Note shall have no right to enforce the
provisions of the Indenture and the Series 2008-A1 Supplement or to institute
action to enforce the covenants, or to take any action with respect to a default
under the Indenture and the Series 2008-A1 Supplement, or to institute, appear
in or defend any suit or other proceedings with respect thereto, except as
provided under certain circumstances described in the Indenture and the
Series 2008-A1 Supplement; provided, however, that nothing contained in the
Indenture and the Series 2008-A1 Supplement shall affect or impair any right of
enforcement conferred on the Holder hereof to enforce any payment of the
principal of and interest on this Series 2008-A1 Note on or after the due date
thereof.

 

This Series 2008-A1 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

All terms and provisions of the Indenture and the Series 2008-A1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series 2008-A1 Supplement and the issuance of
this Series 2008-A1 Note and the issue of which it is a part, do exist, have
happened and have been timely performed in regular form and manner as required
by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series 2008-A1 Note shall not be entitled to any benefit under the Indenture and
the Series 2008-A1 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series 2008-A1 Note to be duly executed
by its duly authorized representative, as of the date first set above.

 

A-4

--------------------------------------------------------------------------------


 

 

WILLIS ENGINE SECURITIZATION TRUST,
as issuer of Series 2008-A1 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series 2008-A1 Notes described in the within-mentioned
Series 2008-A1 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

Schedule A to Series 2008-A1 Note

 

Aggregate principal amount of any Series 2008-A1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series 2008-A1
Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series 2008-A1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-6

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

 

the within Series 2008-A1 Note and all rights thereunder, hereby irrevocably
constituting and appointing
                                                             attorney to
transfer said Series 2008-A1 Note on the books of WEST with full power of
substitution in the premises.

 

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

       Name:

 

 

       Title:

 

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-7

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series 2008-A1 Note occurring prior to
the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series 2008-A1 Note is being transferred in compliance with the
exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series 2008-A1 Note is being transferred other than in accordance
with (a) above and documents are being furnished which comply with the
conditions of transfer set forth in this Series 2008-A1 Note and the Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series 2008-A1 Note in the
name of any Person other than the Holder hereof unless and until the conditions
to any such transfer of registration set forth herein and in Section 2.12 of the
Indenture shall have been satisfied.

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

       Name:

 

 

       Title:

 

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-8

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series 2008-A1 Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act and is aware that the sale to it
is being made in reliance on Rule 144A and acknowledges that it has received
such information regarding WEST as the undersigned has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon the undersigned’s foregoing representations
in order to claim the exemption from registration provided by Rule 144A.

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

       Name:

 

 

       Title:

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE 1

SERIES 2008-A1 SUPPLEMENT

 

SCHEDULES OF MINIMUM TARGETED PRINCIPAL BALANCES

AND SCHEDULED TARGETED PRINCIPAL BALANCES

 

Series 2008-A1 Minimum Targeted Principal Balances by Period

 

Period

 

Payment
Date
Occurring
on:

 

Minimum
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
on:

 

Minimum
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
on:

 

Minimum
Targeted
Principal
Balance

 

1

 

4/15/2008

 

211,500,021

 

41

 

8/15/2011

 

176,102,528

 

81

 

12/15/2014

 

140,705,035

 

2

 

5/15/2008

 

210,615,084

 

42

 

9/15/2011

 

175,217,591

 

82

 

1/15/2015

 

139,820,098

 

3

 

6/15/2008

 

209,730,146

 

43

 

10/15/2011

 

174,332,653

 

83

 

2/15/2015

 

138,935,160

 

4

 

7/15/2008

 

208,845,209

 

44

 

11/15/2011

 

173,447,716

 

84

 

3/15/2015

 

138,050,223

 

5

 

8/15/2008

 

207,960,272

 

45

 

12/15/2011

 

172,562,779

 

85

 

4/15/2015

 

137,165,286

 

6

 

9/15/2008

 

207,075,334

 

46

 

1/15/2012

 

171,677,841

 

86

 

5/15/2015

 

136,280,348

 

7

 

10/15/2008

 

206,190,397

 

47

 

2/15/2012

 

170,792,904

 

87

 

6/15/2015

 

135,395,411

 

8

 

11/15/2008

 

205,305,460

 

48

 

3/15/2012

 

169,907,967

 

88

 

7/15/2015

 

134,510,474

 

9

 

12/15/2008

 

204,420,522

 

49

 

4/15/2012

 

169,023,029

 

89

 

8/15/2015

 

133,625,536

 

10

 

1/15/2009

 

203,535,585

 

50

 

5/15/2012

 

168,138,092

 

90

 

9/15/2015

 

132,740,599

 

11

 

2/15/2009

 

202,650,648

 

51

 

6/15/2012

 

167,253,155

 

91

 

10/15/2015

 

131,855,662

 

12

 

3/15/2009

 

201,765,710

 

52

 

7/15/2012

 

166,368,217

 

92

 

11/15/2015

 

130,970,724

 

13

 

4/15/2009

 

200,880,773

 

53

 

8/15/2012

 

165,483,280

 

93

 

12/15/2015

 

130,085,787

 

14

 

5/15/2009

 

199,995,836

 

54

 

9/15/2012

 

164,598,343

 

94

 

1/15/2016

 

129,200,850

 

15

 

6/15/2009

 

199,110,898

 

55

 

10/15/2012

 

163,713,405

 

95

 

2/15/2016

 

128,315,912

 

16

 

7/15/2009

 

198,225,961

 

56

 

11/15/2012

 

162,828,468

 

96

 

3/15/2016

 

127,430,975

 

17

 

8/15/2009

 

197,341,024

 

57

 

12/15/2012

 

161,943,531

 

97

 

4/15/2016

 

126,546,038

 

18

 

9/15/2009

 

196,456,086

 

58

 

1/15/2013

 

161,058,593

 

98

 

5/15/2016

 

125,661,100

 

19

 

10/15/2009

 

195,571,149

 

59

 

2/15/2013

 

160,173,656

 

99

 

6/15/2016

 

124,776,163

 

20

 

11/15/2009

 

194,686,212

 

60

 

3/15/2013

 

159,288,719

 

100

 

7/15/2016

 

123,891,226

 

21

 

12/15/2009

 

193,801,274

 

61

 

4/15/2013

 

158,403,781

 

101

 

8/15/2016

 

123,006,288

 

22

 

1/15/2010

 

192,916,337

 

62

 

5/15/2013

 

157,518,844

 

102

 

9/15/2016

 

122,121,351

 

23

 

2/15/2010

 

192,031,400

 

63

 

6/15/2013

 

156,633,907

 

103

 

10/15/2016

 

121,236,414

 

24

 

3/15/2010

 

191,146,462

 

64

 

7/15/2013

 

155,748,969

 

104

 

11/15/2016

 

120,351,476

 

25

 

4/15/2010

 

190,261,525

 

65

 

8/15/2013

 

154,864,032

 

105

 

12/15/2016

 

119,466,539

 

26

 

5/15/2010

 

189,376,588

 

66

 

9/15/2013

 

153,979,095

 

106

 

1/15/2017

 

118,581,602

 

27

 

6/15/2010

 

188,491,651

 

67

 

10/15/2013

 

153,094,157

 

107

 

2/15/2017

 

117,696,664

 

28

 

7/15/2010

 

187,606,713

 

68

 

11/15/2013

 

152,209,220

 

108

 

3/15/2017

 

116,811,727

 

29

 

8/15/2010

 

186,721,776

 

69

 

12/15/2013

 

151,324,283

 

109

 

4/15/2017

 

115,926,790

 

30

 

9/15/2010

 

185,836,839

 

70

 

1/15/2014

 

150,439,345

 

110

 

5/15/2017

 

115,041,852

 

31

 

10/15/2010

 

184,951,901

 

71

 

2/15/2014

 

149,554,408

 

111

 

6/15/2017

 

114,156,915

 

32

 

11/15/2010

 

184,066,964

 

72

 

3/15/2014

 

148,669,471

 

112

 

7/15/2017

 

113,271,978

 

33

 

12/15/2010

 

183,182,027

 

73

 

4/15/2014

 

147,784,534

 

113

 

8/15/2017

 

112,387,040

 

34

 

1/15/2011

 

182,297,089

 

74

 

5/15/2014

 

146,899,596

 

114

 

9/15/2017

 

111,502,103

 

35

 

2/15/2011

 

181,412,152

 

75

 

6/15/2014

 

146,014,659

 

115

 

10/15/2017

 

110,617,166

 

 

i

--------------------------------------------------------------------------------


 

36

 

3/15/2011

 

180,527,215

 

76

 

7/15/2014

 

145,129,722

 

116

 

11/15/2017

 

109,732,228

 

37

 

4/15/2011

 

179,642,277

 

77

 

8/15/2014

 

144,244,784

 

117

 

12/15/2017

 

108,847,291

 

38

 

5/15/2011

 

178,757,340

 

78

 

9/15/2014

 

143,359,847

 

118

 

1/15/2018

 

107,962,354

 

39

 

6/15/2011

 

177,872,403

 

79

 

10/15/2014

 

142,474,910

 

119

 

2/15/2018

 

107,077,416

 

40

 

7/15/2011

 

176,987,465

 

80

 

11/15/2014

 

141,589,972

 

120

 

3/15/2018

 

106,192,479

 

121

 

4/15/2018

 

105,307,542

 

161

 

8/15/2021

 

69,910,049

 

201

 

12/15/2024

 

34,512,556

 

122

 

5/15/2018

 

104,422,605

 

162

 

9/15/2021

 

69,025,111

 

202

 

1/15/2025

 

33,627,618

 

123

 

6/15/2018

 

103,537,667

 

163

 

10/15/2021

 

68,140,174

 

203

 

2/15/2025

 

32,742,681

 

124

 

7/15/2018

 

102,652,730

 

164

 

11/15/2021

 

67,255,237

 

204

 

3/15/2025

 

31,857,744

 

125

 

8/15/2018

 

101,767,793

 

165

 

12/15/2021

 

66,370,299

 

205

 

4/15/2025

 

30,972,806

 

126

 

9/15/2018

 

100,882,855

 

166

 

1/15/2022

 

65,485,362

 

206

 

5/15/2025

 

30,087,869

 

127

 

10/15/2018

 

99,997,918

 

167

 

2/15/2022

 

64,600,425

 

207

 

6/15/2025

 

29,202,932

 

128

 

11/15/2018

 

99,112,981

 

168

 

3/15/2022

 

63,715,487

 

208

 

7/15/2025

 

28,317,994

 

129

 

12/15/2018

 

98,228,043

 

169

 

4/15/2022

 

62,830,550

 

209

 

8/15/2025

 

27,433,057

 

130

 

1/15/2019

 

97,343,106

 

170

 

5/15/2022

 

61,945,613

 

210

 

9/15/2025

 

26,548,120

 

131

 

2/15/2019

 

96,458,169

 

171

 

6/15/2022

 

61,060,676

 

211

 

10/15/2025

 

25,663,182

 

132

 

3/15/2019

 

95,573,231

 

172

 

7/15/2022

 

60,175,738

 

212

 

11/15/2025

 

24,778,245

 

133

 

4/15/2019

 

94,688,294

 

173

 

8/15/2022

 

59,290,801

 

213

 

12/15/2025

 

23,893,308

 

134

 

5/15/2019

 

93,803,357

 

174

 

9/15/2022

 

58,405,864

 

214

 

1/15/2026

 

23,008,370

 

135

 

6/15/2019

 

92,918,419

 

175

 

10/15/2022

 

57,520,926

 

215

 

2/15/2026

 

22,123,433

 

136

 

7/15/2019

 

92,033,482

 

176

 

11/15/2022

 

56,635,989

 

216

 

3/15/2026

 

21,238,496

 

137

 

8/15/2019

 

91,148,545

 

177

 

12/15/2022

 

55,751,052

 

217

 

4/15/2026

 

20,353,559

 

138

 

9/15/2019

 

90,263,607

 

178

 

1/15/2023

 

54,866,114

 

218

 

5/15/2026

 

19,468,621

 

139

 

10/15/2019

 

89,378,670

 

179

 

2/15/2023

 

53,981,177

 

219

 

6/15/2026

 

18,583,684

 

140

 

11/15/2019

 

88,493,733

 

180

 

3/15/2023

 

53,096,240

 

220

 

7/15/2026

 

17,698,747

 

141

 

12/15/2019

 

87,608,795

 

181

 

4/15/2023

 

52,211,302

 

221

 

8/15/2026

 

16,813,809

 

142

 

1/15/2020

 

86,723,858

 

182

 

5/15/2023

 

51,326,365

 

222

 

9/15/2026

 

15,928,872

 

143

 

2/15/2020

 

85,838,921

 

183

 

6/15/2023

 

50,441,428

 

223

 

10/15/2026

 

15,043,935

 

144

 

3/15/2020

 

84,953,983

 

184

 

7/15/2023

 

49,556,490

 

224

 

11/15/2026

 

14,158,997

 

145

 

4/15/2020

 

84,069,046

 

185

 

8/15/2023

 

48,671,553

 

225

 

12/15/2026

 

13,274,060

 

146

 

5/15/2020

 

83,184,109

 

186

 

9/15/2023

 

47,786,616

 

226

 

1/15/2027

 

12,389,123

 

147

 

6/15/2020

 

82,299,171

 

187

 

10/15/2023

 

46,901,678

 

227

 

2/15/2027

 

11,504,185

 

148

 

7/15/2020

 

81,414,234

 

188

 

11/15/2023

 

46,016,741

 

228

 

3/15/2027

 

10,619,248

 

149

 

8/15/2020

 

80,529,297

 

189

 

12/15/2023

 

45,131,804

 

229

 

4/15/2027

 

9,734,311

 

150

 

9/15/2020

 

79,644,359

 

190

 

1/15/2024

 

44,246,866

 

230

 

5/15/2027

 

8,849,373

 

151

 

10/15/2020

 

78,759,422

 

191

 

2/15/2024

 

43,361,929

 

231

 

6/15/2027

 

7,964,436

 

152

 

11/15/2020

 

77,874,485

 

192

 

3/15/2024

 

42,476,992

 

232

 

7/15/2027

 

7,079,499

 

153

 

12/15/2020

 

76,989,547

 

193

 

4/15/2024

 

41,592,054

 

233

 

8/15/2027

 

6,194,561

 

154

 

1/15/2021

 

76,104,610

 

194

 

5/15/2024

 

40,707,117

 

234

 

9/15/2027

 

5,309,624

 

155

 

2/15/2021

 

75,219,673

 

195

 

6/15/2024

 

39,822,180

 

235

 

10/15/2027

 

4,424,687

 

156

 

3/15/2021

 

74,334,735

 

196

 

7/15/2024

 

38,937,242

 

236

 

11/15/2027

 

3,539,749

 

157

 

4/15/2021

 

73,449,798

 

197

 

8/15/2024

 

38,052,305

 

237

 

12/15/2027

 

2,654,812

 

158

 

5/15/2021

 

72,564,861

 

198

 

9/15/2024

 

37,167,368

 

238

 

1/15/2028

 

1,769,875

 

159

 

6/15/2021

 

71,679,923

 

199

 

10/15/2024

 

36,282,430

 

239

 

2/15/2028

 

884,937

 

160

 

7/15/2021

 

70,794,986

 

200

 

11/15/2024

 

35,397,493

 

240

 

3/15/2028

 

—

 

 

ii

--------------------------------------------------------------------------------


 

Series 2008-A1 Scheduled Targeted Principal Balances by Payment Date

 

Period

 

Payment
Date
Occurring
on:

 

Scheduled
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
on:

 

Scheduled
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
on:

 

Scheduled
Targeted
Principal
Balance

 

1

 

4/15/2008

 

211,023,516

 

41

 

8/15/2011

 

156,565,835

 

81

 

12/15/2014

 

102,108,153

 

2

 

5/15/2008

 

209,662,074

 

42

 

9/15/2011

 

155,204,393

 

82

 

1/15/2015

 

100,746,711

 

3

 

6/15/2008

 

208,300,632

 

43

 

10/15/2011

 

153,842,951

 

83

 

2/15/2015

 

99,385,269

 

4

 

7/15/2008

 

206,939,190

 

44

 

11/15/2011

 

152,481,509

 

84

 

3/15/2015

 

98,023,827

 

5

 

8/15/2008

 

205,577,748

 

45

 

12/15/2011

 

151,120,067

 

85

 

4/15/2015

 

96,662,385

 

6

 

9/15/2008

 

204,216,306

 

46

 

1/15/2012

 

149,758,624

 

86

 

5/15/2015

 

95,300,943

 

7

 

10/15/2008

 

202,854,864

 

47

 

2/15/2012

 

148,397,182

 

87

 

6/15/2015

 

93,939,501

 

8

 

11/15/2008

 

201,493,422

 

48

 

3/15/2012

 

147,035,740

 

88

 

7/15/2015

 

92,578,059

 

9

 

12/15/2008

 

200,131,980

 

49

 

4/15/2012

 

145,674,298

 

89

 

8/15/2015

 

91,216,617

 

10

 

1/15/2009

 

198,770,538

 

50

 

5/15/2012

 

144,312,856

 

90

 

9/15/2015

 

89,855,175

 

11

 

2/15/2009

 

197,409,096

 

51

 

6/15/2012

 

142,951,414

 

91

 

10/15/2015

 

88,493,733

 

12

 

3/15/2009

 

196,047,654

 

52

 

7/15/2012

 

141,589,972

 

92

 

11/15/2015

 

87,132,291

 

13

 

4/15/2009

 

194,686,212

 

53

 

8/15/2012

 

140,228,530

 

93

 

12/15/2015

 

85,770,849

 

14

 

5/15/2009

 

193,324,770

 

54

 

9/15/2012

 

138,867,088

 

94

 

1/15/2016

 

84,409,407

 

15

 

6/15/2009

 

191,963,328

 

55

 

10/15/2012

 

137,505,646

 

95

 

2/15/2016

 

83,047,964

 

16

 

7/15/2009

 

190,601,886

 

56

 

11/15/2012

 

136,144,204

 

96

 

3/15/2016

 

81,686,522

 

17

 

8/15/2009

 

189,240,444

 

57

 

12/15/2012

 

134,782,762

 

97

 

4/15/2016

 

80,325,080

 

18

 

9/15/2009

 

187,879,002

 

58

 

1/15/2013

 

133,421,320

 

98

 

5/15/2016

 

78,963,638

 

19

 

10/15/2009

 

186,517,560

 

59

 

2/15/2013

 

132,059,878

 

99

 

6/15/2016

 

77,602,196

 

20

 

11/15/2009

 

185,156,118

 

60

 

3/15/2013

 

130,698,436

 

100

 

7/15/2016

 

76,240,754

 

21

 

12/15/2009

 

183,794,675

 

61

 

4/15/2013

 

129,336,994

 

101

 

8/15/2016

 

74,879,312

 

22

 

1/15/2010

 

182,433,233

 

62

 

5/15/2013

 

127,975,552

 

102

 

9/15/2016

 

73,517,870

 

23

 

2/15/2010

 

181,071,791

 

63

 

6/15/2013

 

126,614,110

 

103

 

10/15/2016

 

72,156,428

 

24

 

3/15/2010

 

179,710,349

 

64

 

7/15/2013

 

125,252,668

 

104

 

11/15/2016

 

70,794,986

 

25

 

4/15/2010

 

178,348,907

 

65

 

8/15/2013

 

123,891,226

 

105

 

12/15/2016

 

69,433,544

 

26

 

5/15/2010

 

176,987,465

 

66

 

9/15/2013

 

122,529,784

 

106

 

1/15/2017

 

68,072,102

 

27

 

6/15/2010

 

175,626,023

 

67

 

10/15/2013

 

121,168,342

 

107

 

2/15/2017

 

66,710,660

 

28

 

7/15/2010

 

174,264,581

 

68

 

11/15/2013

 

119,806,900

 

108

 

3/15/2017

 

65,349,218

 

29

 

8/15/2010

 

172,903,139

 

69

 

12/15/2013

 

118,445,458

 

109

 

4/15/2017

 

63,987,776

 

30

 

9/15/2010

 

171,541,697

 

70

 

1/15/2014

 

117,084,015

 

110

 

5/15/2017

 

62,626,334

 

31

 

10/15/2010

 

170,180,255

 

71

 

2/15/2014

 

115,722,573

 

111

 

6/15/2017

 

61,264,892

 

32

 

11/15/2010

 

168,818,813

 

72

 

3/15/2014

 

114,361,131

 

112

 

7/15/2017

 

59,903,450

 

33

 

12/15/2010

 

167,457,371

 

73

 

4/15/2014

 

112,999,689

 

113

 

8/15/2017

 

58,542,008

 

34

 

1/15/2011

 

166,095,929

 

74

 

5/15/2014

 

111,638,247

 

114

 

9/15/2017

 

57,180,566

 

35

 

2/15/2011

 

164,734,487

 

75

 

6/15/2014

 

110,276,805

 

115

 

10/15/2017

 

55,819,124

 

36

 

3/15/2011

 

163,373,045

 

76

 

7/15/2014

 

108,915,363

 

116

 

11/15/2017

 

54,457,682

 

37

 

4/15/2011

 

162,011,603

 

77

 

8/15/2014

 

107,553,921

 

117

 

12/15/2017

 

53,096,240

 

38

 

5/15/2011

 

160,650,161

 

78

 

9/15/2014

 

106,192,479

 

118

 

1/15/2018

 

51,734,798

 

39

 

6/15/2011

 

159,288,719

 

79

 

10/15/2014

 

104,831,037

 

119

 

2/15/2018

 

50,373,356

 

40

 

7/15/2011

 

157,927,277

 

80

 

11/15/2014

 

103,469,595

 

120

 

3/15/2018

 

49,011,913

 

 

iii

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

121

 

4/15/2018

 

47,650,471

 

 

 

 

 

 

 

 

 

 

 

 

 

 

122

 

5/15/2018

 

46,289,029

 

 

 

 

 

 

 

 

 

 

 

 

 

 

123

 

6/15/2018

 

44,927,587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

124

 

7/15/2018

 

43,566,145

 

 

 

 

 

 

 

 

 

 

 

 

 

 

125

 

8/15/2018

 

42,204,703

 

 

 

 

 

 

 

 

 

 

 

 

 

 

126

 

9/15/2018

 

40,843,261

 

 

 

 

 

 

 

 

 

 

 

 

 

 

127

 

10/15/2018

 

39,481,819

 

 

 

 

 

 

 

 

 

 

 

 

 

 

128

 

11/15/2018

 

38,120,377

 

 

 

 

 

 

 

 

 

 

 

 

 

 

129

 

12/15/2018

 

36,758,935

 

 

 

 

 

 

 

 

 

 

 

 

 

 

130

 

1/15/2019

 

35,397,493

 

 

 

 

 

 

 

 

 

 

 

 

 

 

131

 

2/15/2019

 

34,036,051

 

 

 

 

 

 

 

 

 

 

 

 

 

 

132

 

3/15/2019

 

32,674,609

 

 

 

 

 

 

 

 

 

 

 

 

 

 

133

 

4/15/2019

 

31,313,167

 

 

 

 

 

 

 

 

 

 

 

 

 

 

134

 

5/15/2019

 

29,951,725

 

 

 

 

 

 

 

 

 

 

 

 

 

 

135

 

6/15/2019

 

28,590,283

 

 

 

 

 

 

 

 

 

 

 

 

 

 

136

 

7/15/2019

 

27,228,841

 

 

 

 

 

 

 

 

 

 

 

 

 

 

137

 

8/15/2019

 

25,867,399

 

 

 

 

 

 

 

 

 

 

 

 

 

 

138

 

9/15/2019

 

24,505,957

 

 

 

 

 

 

 

 

 

 

 

 

 

 

139

 

10/15/2019

 

23,144,515

 

 

 

 

 

 

 

 

 

 

 

 

 

 

140

 

11/15/2019

 

21,783,073

 

 

 

 

 

 

 

 

 

 

 

 

 

 

141

 

12/15/2019

 

20,421,631

 

 

 

 

 

 

 

 

 

 

 

 

 

 

142

 

1/15/2020

 

19,060,189

 

 

 

 

 

 

 

 

 

 

 

 

 

 

143

 

2/15/2020

 

17,698,747

 

 

 

 

 

 

 

 

 

 

 

 

 

 

144

 

3/15/2020

 

16,337,304

 

 

 

 

 

 

 

 

 

 

 

 

 

 

145

 

4/15/2020

 

14,975,862

 

 

 

 

 

 

 

 

 

 

 

 

 

 

146

 

5/15/2020

 

13,614,420

 

 

 

 

 

 

 

 

 

 

 

 

 

 

147

 

6/15/2020

 

12,252,978

 

 

 

 

 

 

 

 

 

 

 

 

 

 

148

 

7/15/2020

 

10,891,536

 

 

 

 

 

 

 

 

 

 

 

 

 

 

149

 

8/15/2020

 

9,530,094

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150

 

9/15/2020

 

8,168,652

 

 

 

 

 

 

 

 

 

 

 

 

 

 

151

 

10/15/2020

 

6,807,210

 

 

 

 

 

 

 

 

 

 

 

 

 

 

152

 

11/15/2020

 

5,445,768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

153

 

12/15/2020

 

4,084,326

 

 

 

 

 

 

 

 

 

 

 

 

 

 

154

 

1/15/2021

 

2,722,884

 

 

 

 

 

 

 

 

 

 

 

 

 

 

155

 

2/15/2021

 

1,361,442

 

 

 

 

 

 

 

 

 

 

 

 

 

 

156

 

3/15/2021

 

—

 

 

 

 

 

 

 

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 2

SERIES 2008-A1 SUPPLEMENT

 

2008 ENGINES

 

Engine Serial
Number

 

Manufacturer

 

Model

 

894329

 

CFM International

 

CFM56-7B

 

697496

 

CFM International

 

CFM56-5B4/3

 

894328

 

CFM International

 

CFM56-7B

 

567323

 

CFM International

 

CFM56-5C4/P

 

892939

 

CFM International

 

CFM56-7B26

 

V12471

 

International Aero Engines

 

V2527-A5

 

729086

 

Pratt & Whitney

 

PW4062-3

 

V12470

 

International Aero Engines

 

V2527-A5

 

896177

 

CFM International

 

CFM56-7B/3

 

697519

 

CFM International

 

CFM56-5B4/3

 

V12373

 

International Aero Engines

 

V2527-A5

 

 

i

--------------------------------------------------------------------------------